Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the amendments/arguments filed 12/14/2020.
Claims 1-12 were previously cancelled.
Claims 13 and 21 have been amended.
Claims 13-32 are pending.
Response to Arguments/Amendments
Applicant’s arguments regarding the objection of claims 13, 19-21, 28 and 30 and the 35 USC 112(b) rejection are persuasive, both the objection and rejection are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. § 101 rejection and the pending claims have been considered but are not persuasive. Applicant generally describes the general concept of the invention then argues, “…The claims are not preventing others from using a computer network, a reader for reading…or transmitting a notification…as long as they do not follow the same limitations of the instant claims…”. Applicant subsequently states, “…the claimed invention is directed to non-statutory subject matter has been overcome by amendments and remarks presented herein. Applicant respectfully requests the Examiner reconsider and withdrawn the rejection …”. Applicant’s such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Representative claims 13 and 21 [except ‘electronic database, server provider database, package pick up database, storage device, service provider server, registrant scanner, monitoring station, communication circuit’] is directed as a whole to certain methods of organizing human activities based on following rules and instructions for transmitting a message to a registrant to pick up a package. Steps relating to ‘Certain Method Of Organizing Human Activity’ involve fundamental economic principles or practices (including hedging, insurance, mitigating risk or involving some economic value), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) or managing personal relationships or interactions between people including social activities, teaching, or following rules or instructions – (collecting data, analyzing the data, and displaying the results of the collection such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Further, applicant is simply adding conventional computer components (registrant scanner) to well-known business practices, and/or generalized steps to be performed on a computer using conventional computer activity. The courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations; receiving, processing, and storing data; electronically scanning or extracting data from a physical document; electronic recordkeeping; automating mental tasks, and receiving or transmitting data over a network, eg., using the Internet to gather data. The claim allows for creating, storing, associating, processing, retaining, transporting, acquiring, submitting, determining, transmitting information  (a message to a registrant to pick up a ertain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations), and related to managing interactions between people (including social activities, teaching, and following rules or instructions) – MPEP 2106.04(a)(II) (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further, the creating, storing, associating, processing, retaining, transporting, acquiring, submitting, determining, transmitting steps are not meaningfully different than the patent in-eligible concepts found in the 2019 PEG. The claims simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception. Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with an “electronic database”, “server provider database”, package pick up database”, “storage device”, “service provider server” “registrant scanner” “monitoring station” “communication circuit” Here, there is no improvement to the “electronic database”, “server provider database”, package pick up 
With respect to applicant’s arguments regarding the 35 USC § 103(a) rejection and the pending claims, applicant argues, “Each of Taylor, Kovach, and Locker lack teaching that the above steps (claim limitation 1) are initiated as a result of the electronic acquisition of the personal identifier of registrants as each registrant passes by a personal identifier monitoring station…” Applicant’s arguments have been considered but are not persuasive. Examiner respectfully disagrees with applicant’s characterization of the references and contends that the combination of Taylor, Kovach and Locker teach the intended function of applicant’s invention. Examiner points applicant to Kovach at least claim 8: “…at least one scanner electrically scans the third RFID tag to detect the baggage, and communicates current information to the passenger record relating to the location of the baggage…”, and Taylor at least ¶30: “…The RFID tag issuing authority 102 may provide an RFID tag 106 to the owner 108. The RFID tag 106 may be placed on the manufactured article owned by the customer 108.The owner 108 receives one or more RFID tags 106 from the RFID tag issuing authority 102 and places the RFID tag 106 on the item 110 to be recovered in the event of the manufactured article 110 is mislaid or misappropriated….”. Taylor teaches a method/system for recovering a manufactured article based on an RFID tag positioned on the article. Kovach discloses a method for tracking and handling people and articles at an airport using Radio-Frequency Identification (“RFID”) tags, allowing it to be applied to 

Claim Rejections - 35 USC § 101
The following is a quotation of the first paragraph of 35 U.S.C. 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13-30 are directed to a process (an act, or series of acts or steps) thus, each of the claims falls within one of the four statutory categories.
Step 2A-Prong 1: Representative claims 13 and 20 recites in part, “...creating and storing a plurality of registrant's accounts ...wherein each registrant's account of the plurality of registrant's accounts is associated with a 
PEG and the grouping of abstract ideas in the MPEP 2106.04(a)(ll). Thus, the claim recites an abstract idea.
Step 2A-Prong 2: This judicial exception is not integrated into a practical application because the additional elements [“electronic database”, “server provider database”, package pick up database”, “storage device”, “service provider server” “registrant scanner” “monitoring station” “communication circuit’] are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions (creating, storing, associating, processing, retaining, transporting, acquiring, submitting, determining, transmitting) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP . When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a); applying the judicial exception with, or by use of a particular machine as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: As discussed above representative claims 13 and 21 including the additional hardware and software elements, [“electronic database”, “server provider database”, package pick up database”, “storage device”, “service provider server” “registrant scanner” “monitoring station” “communication circuit’] do not transform the abstract idea into significantly more because the mere collection or receipt of data over a network is a well understood, routine, and conventional 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Moreover, a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)). Further, operating in a computing environment merely links the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claim 21 recites substantially similar limitations as independent claim 1 and are therefore also considered abstract and being held rejected under the same grounds. 
Dependent claims13-19 and 22-32 fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  For example, the dependent claims recite in part, (“…wherein the step of acquiring a personal identifier of registrants as each registrant passes by the personal identifier monitoring station is accomplished using …”, “… wherein the package identifier carrier is…”, “…wherein the package identifier is an identification…”, “…associating a personal property identifier with an article of personal property,..”, “…wherein each personal property identifier is uniquely identified for association with the associated registrant from all other registrants…”, “…further comprising at least one of the following steps:(a) wherein the package identifier carrier is a label,…”, “…wherein the step of transmitting a message to the registrant associated with the acquired package identifier, wherein the message…”, “…further comprising steps of: utilizing a receipt as the article identifier carrier,…”, “…providing the article identifier upon a receipt printed during a transaction process. …”, “…providing the article identifier as one of ….”, “…wherein the step of providing the article identifier upon a receipt applies the article identifier in a format selected from a group of article identifier formats comprising….”, “…further comprising steps of providing the article identifier as the machine readable code…”, “…wherein the step of transmitting a message to the registrant associated with the acquired package identifier, wherein the message informs the registrant of one of, …”) which represents insignificant extra solution activity to the judicial exception (mere data gathering in conjunction with a law of nature or abstract idea), and/or mere instructions to implement the abstract idea on a computer, and merely specify that the abstract idea is executed in computer environment by limiting the claims to a particular field (computing). Hence, the claims are directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitation amounts to adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g) and adding well-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., US Patent Application Publication No US 2005/0035860 A1, in view of Kovach, US Patent Application Publication US 2004/0124982A1, in further view of Locker et al., US Patent Application Publication US 2009/0040048A1.
With respect to Claim 13,
Taylor discloses,
creating and storing a plurality of registrant's accounts in an electronic database maintained on a service provider database hosting storage device in signal communication with the service provider server, wherein each registrant's account of the plurality of registrant's accounts is associated with a registrant; (Abstract: “…A database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶15: “…The owner also may obtain an RFID tag and create a record in the database by registering the RFID tag with a RFID tag issuing authority…”;¶36: “…To provide restricted access and security of the records stored by the database on the computerized network 112, the owner 108 may be instructed to enter or otherwise provide a password prior to having access to the database…”;¶65: “…The processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The service provider server. Further applicant’s disclosure ¶9 teaches, “…the application hosting device is one of: a networked computer…, hence Examiner interprets the computerized network (executing instructions to cause a computer programmed to perform a method for informing an owner of a application hosting device.
storing contact information for contacting each registrant in the electronic database maintained on the service provider database hosting storage device, wherein the contact information is associated with the respective registrant’s account(claim 36: “…A computer readable medium having stored thereon computer executable instructions to cause a computer programmed thereby to perform a method for informing an owner of a location of a manufactured article, wherein the method of performing comprises: storing in a database a plurality of records, each record having a unique identification code associated with a radio-frequency identification (RFID) tag and information associated with the owner…”; Abstract: “…The system includes an electronic reader…a database… A database may store records of unique codes and information related to owners of manufactured articles… may be accessed through an open-network connection to a computerized network open-network connection to a computerized network…”;¶11: “…The searchable database includes records of unique identification codes and information that identifies the owner of the manufactured item associated with the corresponding RFID tag. The database may also include information as to the status of whether a manufactured item associated with the record is mislaid or misappropriated. The RFID reader is positioned in a location where it 
associating a package identifier with a package, wherein each package identifier is uniquely identified for association with the associated registrant from all other registrants of the service provider(¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information associated with the owner in a searchable database…”;¶15: “…The owner also may obtain an RFID tag and create a record in the database by registering the RFID tag with a RFID tag issuing authority…”;¶29: “…A RFID tag issuing authority 102 may present the RFID tag 106 to an owner 108 of a manufactured article 110. The RFID tag issuing authority 104 may be a service organization that provides services to the owner 108. The RFID tag issuing authority 102 may be a surety, or an insurer, of the manufactured article 110. The RFID tag issuing authority 102 may package identifier
wherein the step of associating each package identifier with the package is accomplished by the electronic database maintained on the service provider database hosting storage device(Abstract: “…a database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶65: “…the processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”)
associating each package identifier with the associated registrant's account(¶32: “…The computerized network 112 may be configured to store a searchable database. The RFID tag 106 may be registered to or associated with the owner 108 by recording the unique identification code of the RFID tag 106 in the searchable database in the computerized network 112. The identification information of the owner 108 of the RFID tag 106 may be stored with the record associated with the unique identification code…”)wherein the step of associating each package identifier with the associated registrant’s account is accomplished by the electronic database stored on the service provider database hosting storage device(¶Abstract: “…a database may store records of unique codes and information related to owners of 
storing each package identifier of each package stored at the package pick up location in a package pick up center database on a package pick up center database storage device; (¶32: “…The computerized network 112 may be configured to store a searchable database. The RFID tag 106 may be registered to or associated with the owner 108 by recording the unique identification code of the RFID tag 106 in the searchable database in the computerized network 112. The identification information of the owner 108 of the RFID tag 106 may be stored with the record associated with the unique identification code…”;¶65: “…the 
Taylor discloses all of the above limitations, Taylor does not distinctly describe the following limitation but Kovach however as shown discloses,
possessing a package identifier carrier having the package identifier integral therewith,(¶7: “…Each RFID tag is adapted by the manufacturer to operate at a specific frequency and with a unique identifier number. In addition, the tag may be programmed remotely with information including, but not limited to, passenger name and address, flight itinerary, destination, a baggage record number, contents of the baggage, and emergency contact phone numbers…”¶8: “…the RFID tag may be made part of a passenger's identifying means, such as a credit card or frequent-flyer card. The RFID tag may also be made an integral part of baggage tags, passenger tickets, passports, boarding passes, and other travel documents...”;¶23: “…A boarding pass comprising an RFID tag 10 is then generated. In one embodiment the boarding pass is a conventional paper or plastic card comprising an affixed RFID tag 10…”)retaining the package identifier carrier with the package by one of:(a) securing the package identifier carrier to the package containing a purchased article(b) securing the package identifier carrier to the purchased article, or(c) placing the package identifier carrier within the package containing the purchased article(¶8: “…the RFID tag may be affixed to packages being shipped by air. For example, the tag may be integrated into the shipping container, the packaging material, shipping documents, labels, and the article or articles being shipped in the package. In one embodiment, an RFID microchip is integrated into an optically coded label, enabling the label to be read by either optical or RF scanning devices…”)
transporting the package from a point of sale location to a package pick up location for later pick up by the registrant(¶24: “…At step 114 the passenger proceeds to a baggage check-in point, which may be automated or manned by airport personnel. The baggage check-in point is expecting the passenger, having been supplied with the information gathered at steps 106 and 108 via the computer portion of the scanner…”;¶26: “…After the baggage has completed inspection, it may be collected from the passenger for placement on the departure aircraft listed in the passenger's itinerary…”;¶31: “…Baggage checked at step 120 may be tracked throughout the passenger's airline travel itinerary by appropriate placement of scanners. For example, scanners may be placed at baggage collection points, the aircraft baggage compartment, baggage sorting areas, and baggage claim areas. The RFID tag 10 associated with the baggage may be scanned at various points of the itinerary, and the passenger record may be updated, providing airline 
electronically acquiring a personal identifier of registrants as each registrant passes by a personal identifier monitoring station, wherein the personal identifier is electronically acquired by a registrant scanner located at the personal identifier monitoring station deployed at a predetermined key location in a region (¶7: “…Each RFID tag is adapted by the manufacturer to operate at a specific frequency and with a unique identifier number. In addition, the tag may be programmed remotely with information including, but not limited to, passenger name and address, flight itinerary, destination, a baggage record number, contents of the baggage, and emergency contact phone numbers…”;¶8: “…the RFID tag may be made part of a passenger's identifying means, such as a credit card or frequent-flyer card. The RFID tag may also be made an integral part of baggage tags, passenger tickets, passports, boarding passes, and other travel documents…”;¶32: “…The RFID tags 10 affixed to the passengers' identifying means, carry-on bags, and boarding passes may be read by scanners placed at strategic traffic points in the airport facility, to track and record passengers' whereabouts within the airport. When a passenger moves in proximity to a scanner, the scanner retrieves the identifier 18 of an RFID tag 10, locates the associated 
the electronic acquisition of the personal identifier of registrants as each registrant passes by a personal identifier monitoring station initiates the following steps: electronically submitting an inquiry via the registrant scanner located at the the personal identifier monitoring station to the package pick up location server to determine if any packages having Page 9 of 93Appl. No. 15/138,195 Supplemental Amendment Dated: Sunday, March 15, 2020 Reply to Final Office Action dated August 21, 2019 package identifiers associated with the acquired personal identifier associated with the registrant that passed by the personal identifier monitoring station currently reside at the package pick up location (¶31: “…scanners may be placed at baggage collection points, the aircraft baggage compartment, baggage sorting areas, and baggage claim areas. The RFID tag 10 associated with the baggage may be scanned at various points of the itinerary, and the passenger record may be updated, providing airline and security personnel with current information regarding the location of the baggage…”;¶32: “…The RFID tags 10 affixed to the passengers' identifying means, carry-on bags, and boarding passes may be read by scanners placed at strategic traffic points in the airport facility, to track and record passengers' whereabouts within the airport. When a passenger moves in proximity to a scanner, the scanner retrieves the identifier 18 of an RFID tag 10, locates the associated passenger record, and adds information indicating the date, time and location where the RFID tag was scanned…”; claim 8: “…at 
electronically determining if any packages having package identifiers associated with the acquired personal identifier associated with the registrant that passed by the personal identifier monitoring station currently reside at the package pick up location; (claim 8: “…wherein at least one scanner electrically scans the third RFID tag to detect the baggage and communicates current information to the passenger record relating to the location of the baggage…”;¶31: “…Baggage checked at step 120 may be tracked throughout the passenger's airline travel itinerary by appropriate placement of scanners. For example, scanners may be placed at baggage collection points, the aircraft baggage compartment, baggage sorting areas, and baggage claim areas. The RFID tag 10 associated with the baggage may be scanned at various personal identifier monitoring station. Giving the broadest reasonable interpretation of this limitation, Examiner interprets the system (i.e. scanner(s) detecting/reading RFID tags) of personal identifier monitoring station.
in a condition where at least one package having the package identifier associated with the acquired personal identifier currently resides at the package pickup location, transmitting a message to the registrant associated with the acquired personal identifier using a communication circuit,(claims 6-10; claim 6: “…wherein the display electrically scans at least one RFID tag carried by a select passenger, retrieves at least a portion of at least one of the passenger-specific information, flight data and passenger record, and displays passenger-specific information for the select passenger…”; claim 8: “…wherein at least one scanner electrically scans the third RFID tag to detect the baggage, and communicates current information to the passenger record relating to the location of the baggage…”)
Taylor teaches a method/system for recovering a manufactured article based on an RFID tag positioned on the article. Kovach discloses a method for tracking and handling people and articles at an airport using Radio-Frequency Identification (“RFID”) tags, allowing it to be applied to articles, credit cards, affixed to packages being shipped, integrated into shipping containers and the like by any number of convenient means (¶18). Taylor and Kovach are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Taylor and Kovach disclose all of the above limitations, the combination of Taylor and Kovach does not distinctly describe the following limitations but Locker however as shown discloses,
wherein the step of determining if any packages having package identifiers associated with the acquired personal identifier currently reside at the package pick up location is accomplished by the service provider server interrogating the package pick up center database on the package pick up center database storage device (col 6, line 65- col 7 line 1: “…If the traveler has multiple pieces of luggage, each with its own tag, the receiver and/or Bluetooth.TM. or ZigBee.RTM. enabled phone, PDA, or other such device can receive distinct notifications for each piece…”;col 8, lines 36-55: “…all tag and receiver data is mirrored, with all previously stored traveler information (i.e., personal contact information, flight details, luggage inventory and/or photo, etc.) contained in both tag and receiver memory… This information could then be checked against the baggage database to determine the exact location of the lost luggage and also verify that the traveler is the rightful owner. To assist in this verification, certain unique encryption keys could be present on both the tag and the receiver…”)
wherein the message reminds the registrant to pickup at least one package that is currently residing at the package pickup location (col 2, lines 33-col 3, line 3: “…the tag will cause the receiver to sound an audible alarm or play a specific tone or audio file when the tag (and object) comes within approximately 30 to 50 feet of the receiver. If the tag then comes within approximately 3 to 5 feet of the receiver the audio notification changes yet again. This is to signal the user that the tag (and object) is near… the notification can be an audible tone (such as a ringtone) and/or a visual notification (such as lights or screen display). If the traveler is using a wireless phone, the receiver can produce an audible notification to the traveler over the phone. In conjunction, the receiver can trigger the phone to send a text notification to an awaiting driver to stop by the baggage claim area to pick up the traveler…”)
Locker teaches a method/system for locating and identifying an object relating to a tag that can store and transmit data and can be placed on an object being conveyed, such as a piece of luggage.  Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the method for tracking and processing passengers and their articles of Kovach and the teachings of Locker since it allows for tracking and identifying an object 

With respect to Claim 14, 
Taylor, Kovach and Locker disclose all of the above limitations, Kovach further discloses,
wherein the step of acquiring a personal identifier of registrants as each registrant passes by the personal identifier monitoring station is accomplished using a Radio Frequency IDentification (RFID) circuit carried by the registrant.(¶7: “…Each RFID tag is adapted by the manufacturer to operate at a specific frequency and with a unique identifier number. In addition, the tag may be programmed remotely with information including, but not limited to, passenger name and address, flight itinerary, destination, a baggage record number, contents of the baggage, and emergency contact phone numbers…”;claim 1: “…a) coding each of a plurality of RFID tags with a unique identifier, the identifier being stored in a memory portion of each RFID tag; b) coding a first RFID tag with information relating to a select passenger, the information being stored in the memory portion of the first RFID tag; c) affixing the first RFID tag to a means for identifying the select passenger; d) providing the identifying means to the select passenger…”)
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it 

With respect to Claim 15,
Taylor, Kovach and Locker disclose all of the above limitations, Kovach further discloses,
wherein the package identifier carrier is a receipt, wherein the package identifier is an identification printed upon the receipt during a transaction completion process (¶8: “…the RFID tag may be made part of a passenger's identifying means, such as a credit card or frequent-flyer card. The RFID tag may also be made an integral part of baggage tags, passenger tickets, passports, boarding passes, and other travel documents...”;¶19: “…After coding of RFID tag 10 is complete, the identifying means is then provided to the passenger prior to air travel. The identifying means is preferably carried on the passenger's person, such as in a purse or wallet…”;¶23: “…A boarding pass comprising an RFID tag 10 is then generated. In one embodiment the boarding pass is a conventional paper or plastic card comprising an affixed RFID tag 10…”; claim 8: “…at least one scanner boarding pass comprising an affixed RFID tag as teaching applicant’s receipt.
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor and the teachings of Locker with the method for tracking and processing passengers and their articles as taught by Kovach since it allows for the automated tracking/retrieval of articles and identifying of passengers and other personnel (Abstract, ¶8, ¶18, ¶31-¶33).

With respect to Claim 16,
Taylor, Kovach and Locker disclose all of the above limitations, Kovach further discloses,
wherein the package identifier carrier is a receipt, wherein the package identifier is an identification printed upon a receipt during the recent purchase, (¶8: “…the RFID tag may be made part of a passenger's identifying means, such as a credit card or frequent-flyer card. The RFID boarding pass comprising an affixed RFID tag as teaching applicant’s receipt.
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor and the teachings of Locker with the method for tracking and processing passengers and their articles as taught by Kovach since it allows for the automated tracking/retrieval of articles and identifying of passengers and other personnel (Abstract, ¶8, ¶18, ¶31-¶33).

wherein the identification is printed in a machine readable format(¶11: “…The RFID tag stores a machine-readable unique identification code that may be read by the RFID reader when the manufactured article is within range of the RFID reader. The searchable database includes records of unique identification codes and information that identifies the owner of the manufactured item associated with the corresponding RFID tag. The database may also include information as to the status of whether a manufactured item associated with the record is mislaid or misappropriated…”;¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information associated with the owner in a searchable database. The manufactured article may be a consumer item, an item of personal property, an item of business equipment, an item of inventory, or the like…”)

With respect to Claim 17,
Taylor, Kovach and Locker disclose all of the above limitations, Taylor further discloses,
associating a personal property identifier with an article of personal property (¶15: “…The owner also may obtain an RFID tag and create a record in the database by registering the RFID tag with a RFID tag issuing authority…”;¶65: “…The information may include one or more unique  wherein each personal property identifier is uniquely identified for association with the associated registrant from all other registrants included in the electronic database stored on the service provider database hosting storage device(¶Abstract: “…a database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶65: “…the processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”)
associating each personal property identifier with the associated registrant's account; (Abstract: “…a database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information associated with the owner in a searchable database…”;¶15: “…The owner also may obtain an RFID tag and create a record in the database by registering the RFID tag with a RFID tag issuing authority…”;¶65: “…the wherein the step of associating each personal property identifier with the associated registrant's account is Page 6 of 69Appl. No. 15/138,195Amendment Dated: Tuesday, May 14, 2019Reply to Non-Final Office Action dated November 14, 2018 accomplished by the electronic database stored on the service provider database hosting storage device (Abstract: “…a database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶65: “…the processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”;claim 36: “…storing in a database a plurality of records, each record having a unique identification code associated with a radio-frequency identification (RFID) tag and information associated with the owner; receiving from a third-party a request for a query based on a unique identification code read by the third party from an RFID tag affixed to the manufactured article and including data representative of a location of the third-party; querying the database to match a record in the database associated with the unique identification code; identifying the owner based 
Kovach further discloses,
securing the personal property identifier to the article of personal property using a mechanical attachment element.(¶7: “…Each RFID tag is adapted by the manufacturer to operate at a specific frequency and with a unique identifier number. In addition, the tag may be programmed remotely with information including, but not limited to, passenger name and address, flight itinerary, destination, a baggage record number, contents of the baggage, and emergency contact phone numbers…”;¶8: “…the RFID tag may be made part of a passenger's identifying means, such as a credit card or frequent-flyer card. The RFID tag may also be made an integral part of baggage tags, passenger tickets, passports, boarding passes, and other travel documents…”;¶32: “…The RFID tags 10 affixed to the passengers' identifying means, carry-on bags, and boarding passes may be read by scanners placed at strategic traffic points in the airport facility, to track and record passengers' whereabouts within the airport. When a passenger moves in proximity to a scanner, the scanner retrieves the identifier 18 of an RFID tag 10, locates the associated passenger record, and adds information indicating the date, time and location where the RFID tag was scanned…”)
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it 

With respect to Claim 18,
Taylor, Kovach and Locker disclose all of the above limitations, Taylor further discloses,
the method further comprising steps of: associating a personal property identifier with an article of personal property, (¶15: “…The owner also may obtain an RFID tag and create a record in the database by registering the RFID tag with a RFID tag issuing authority…”;¶65: “…The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”) wherein each personal property identifier is uniquely identified for association with the associated registrant from all other registrants included in the electronic database stored on the service provider database hosting storage device(¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information 
associating each personal property with the associated registrant's account; (Abstract: “…a database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶65: “…the processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”)wherein the step of associating each personal property identifier with the associated registrant's account is Page 6 of 69Appl. No. 15/138,195 Amendment Dated: Tuesday, May 14, 2019 Reply to Non-Final Office Action dated November 14, 2018 accomplished by the electronic database stored on the service provider database hosting storage device (¶Abstract: “…a database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶65: “…the processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique 
wherein the personal property identifier includes a machine readable code;(Abstract: “…The database also may be queried based on the unique code. The owner of the item may be determined based on a match of a unique code read by the reader to a record in the database…”); scanning the machine readable code to acquire the personal property identifier; (¶11: “…The RFID tag stores a machine-readable unique identification code that may be read by the RFID reader when the manufactured article is within range of the RFID reader…”)
determining the identity of the registrant associated with the personal property identifier; determining contact information associated with the registrant;(¶11: “…The searchable database includes records of unique identification codes and information that identifies the owner of the manufactured item associated with the corresponding RFID tag. The database may also include information as to the status of whether a manufactured item associated with the record is mislaid or misappropriated. The RFID reader is positioned in a location where it may passively read the RFID tag on a manufactured article that has been lost or stolen…”)
Kovach further discloses,
securing the personal property identifier to the article of personal property, using a mechanical attachment element (¶7: “…Each RFID tag is adapted by the manufacturer to operate at a specific frequency and 
transmitting a message to the registrant associated with the acquired personal identifier, wherein the message informs the registrant of the location of the article of personal property (claims 6-10; claim 6: “…wherein the display electrically scans at least one RFID tag carried by a select passenger, retrieves at least a portion of at least one of the passenger-specific information, flight data and passenger record, and displays passenger-specific information for the select passenger…”; claim 8: “…wherein at least one scanner electrically scans the third RFID 
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor and the teachings of Locker with the method for tracking and processing passengers and their articles as taught by Kovach since it allows for the automated tracking/retrieval of articles and identifying of passengers and other personnel (Abstract, ¶8, ¶18, ¶31-¶33).

With respect to Claim 19, 
Taylor, Kovach and Locker disclose all of the above limitations, Taylor further discloses,
 further comprising at least one of the following steps:(a) wherein the package identifier carrier is a label, and the label is adhered to the article of personal property,(b) wherein the package identifier carrier is a tag, and the tag is tied to the article of personal property, (c) wherein the package identifier carrier is a button, and the button is mechanically secured to the article of personal property, and (d) wherein the package identifier carrier is a receipt printed at the time of purchase of the article of personal property, and the receipt is carried by a package containing the article of personal property.(¶59: “…The RFID tag 306 may also be concealed in the form of a decorative decal or label that may be affixed to a housing on the manufactured article 310 and not readily identified as a RFID tag 306.…”)

With respect to Claim 20,
Taylor, Kovach and Locker disclose all of the above limitations, Locker further discloses,
wherein the step of transmitting a message to the registrant associated with the acquired package identifier, wherein the message reminding the registrant to pickup at least one package that is currently residing at the package pickup location is accomplished by  transmitting the message to the registrant using the communication circuit via a least one of: transmitting an email, transmitting a message using Short Message Service (SMS), transmitting a message using Multimedia Messaging Service (MMS), providing an audible telephone message, providing an automated telephone message, posting a message to an associated social media site, (col 2, lines 33-col 3, line 3: “…the tag will cause the receiver to sound an audible alarm or play a specific tone or audio file when the tag (and object) comes within approximately 30 to 50 feet of the receiver. If the tag then comes within approximately 3 to 5 feet of the receiver the audio notification changes yet again. This is to signal the user that the tag (and object) is near… the notification can be an audible tone (such as a ringtone) and/or a visual notification (such as lights or screen display). If the traveler is using 
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor and the method for tracking and processing passengers and their articles of Kovach with the teachings of Locker since it allows for tracking and identifying an object (i.e. luggage) during air travel via a wireless transmitter tag and receiver. (Abstract, col 2, lines 33-41).

With respect to Claim 31,
Taylor, Kovach and Locker disclose all of the above limitations, Locker further discloses,
in a condition where the package has not been retrieved by the registrant before a predetermined time, the package is further processed to ensure the registrant receives the package.(col 8, line 40-col 9, line 3: “…If the luggage does not arrive on the designated flight, the traveler could then stop at airline baggage service area to inform airline personnel that his or her luggage is lost by presenting his or her receiver. The airline baggage personnel could then access the data in receiver memory to obtain the 
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor and the method for tracking and processing passengers and their articles of Kovach with the teachings of Locker since it allows for tracking and identifying an object (i.e. luggage) during air travel via a wireless transmitter tag and receiver. (Abstract, col 2, lines 33-41).

With respect to Claim 32,

the step of further processing of the package to ensure the registrant receives the package comprises at least one of the following steps: calling the registrant associated with the package, sending a message to the registrant associated with the package, forwarding the package to a hotel room where the registrant associated with the package is understood to be staying at, and forwarding the package to a residence of the registrant associated with the package. .(col 8, line 40-col 9, line 3: “…If the luggage does not arrive on the designated flight, the traveler could then stop at airline baggage service area to inform airline personnel that his or her luggage is lost by presenting his or her receiver. The airline baggage personnel could then access the data in receiver memory to obtain the complete traveler and luggage information. This information could then be checked against the baggage database to determine the exact location of the lost luggage and also verify that the traveler is the rightful owner… Airlines usually contract with a third party delivery service to deliver late, lost or misplaced baggage to the traveler's hotel room or other designated location …the airline will provide the traveler with a time "window" within which the luggage will be delivered. For example, the traveler may be told that the luggage will be delivered between 9 AM and 6 PM that day or the next… …the traveler can log into the airline or third party tracking database to view the instant location of the luggage. From this data, the traveler may 
Taylor, Kovach and Locker are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor and the method for tracking and processing passengers and their articles of Kovach with the teachings of Locker since it allows for tracking and identifying an object (i.e. luggage) during air travel via a wireless transmitter tag and receiver. (Abstract, col 2, lines 33-41).

Claims 21, 25, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Erickson, US Patent Application Publication No US 2011/0010971A1.
With respect to Claim 21,
Taylor discloses,
creating and storing establishing a plurality of registrant's accounts in an electronic database maintained on a service provider database hosting storage device in signal communication with a service provider server, wherein each registrant's account of the plurality of registrant's accounts is associated with a registrant;(Abstract: “…A database may store records of service provider server. Further applicant’s disclosure ¶9 teaches, “…the application hosting device is one of: a networked computer…, hence Examiner interprets the computerized network (executing instructions to cause a computer programmed to perform a method for informing an owner of a location of a manufactured article) of Taylor as teaching applicant’s application hosting device.
storing contact information for contacting each registrant in the electronic database maintained on the service provider database hosting storage device, wherein the contact information is associated with the respective registrant’s account(claim 36: “…A computer readable medium having stored thereon computer executable instructions to cause a computer programmed thereby to perform a method for informing an owner of a location of a manufactured article, wherein the method of performing comprises: storing in a database a plurality of records, each record having a unique identification code associated with a radio-frequency identification (RFID) tag and information associated with the owner…”; Abstract: “…The system includes an electronic reader…a database… A database may store records of unique codes and information related to owners of manufactured  “…The searchable database includes records of unique identification codes and information that identifies the owner of the manufactured item associated with the corresponding RFID tag. The database may also include information as to the status of whether a manufactured item associated with the record is mislaid or misappropriated. The RFID reader is positioned in a location where it may passively read the RFID tag on a manufactured article that has been lost or stolen…”;¶33: “…The identification information may include a postal address, an e-mail address, a telephone number, any combination thereof, or any other information by which the owner 108 may be identified. ..”;¶46: “…a record in the database associated with the unique identification code may be located and the identification information associated with the owner stored in the record may be read. The owner 108 may be determined based on the identification information…”)
associating an article identifier with the article, wherein each article identifier is uniquely identified for association with the associated registrant from all other registrants of the service provider (¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information associated with the owner in a searchable database…”;¶15: “…The owner also may obtain an RFID tag and create a article identifier.
wherein the step of associating each article identifier with the associated registrant's account is accomplished by the electronic database maintained on the service provider database hosting storage device (Abstract: “…a database may store records of unique codes and information related to owners of manufactured articles…The database may be accessed through an open-network connection to a computerized network…”;¶65: “…the processor 550 may be configured to read or download information from the computerized network 512. The downloaded information may be stored in the memory 562. The information may include one or more unique identification codes where each identification code is associated with a misappropriated or mislaid item…”)
upon being forgotten or misplaced, returning the article to the registrant associated with the article in accordance with at least one of: 
(a) transporting the package containing the article from a point of salePage 9 of 69Appl. No. 15/138,195Amendment Dated: Tuesday, May 14, 2019Reply to Non-Final Office Action dated November 14, 2018 location to a package pick up location for later pick up by the registrant; 
storing each package identifier of each package stored at the package pick up location in a package pick up center database on a package pick up center database storage device
electronically acquiring a personal identifier of registrants as each registrant passes by a personal identifier monitoring station, wherein the personal identifier is acquired by a customer scanner located at the personal identifier monitoring station deployed at a predetermined key location in a region; 
the electronic acquisition of the personal identifier of registrants as each registrant passes by a personal identifier monitoring station, the method continues with the following steps: electronically submitting an inquiry via the registrant scanner at the personal identifier monitoring station to the package pick up location server to determine if any packages having package identifiers associated with the acquired personalPage 15 of 93Appl. No. 15/138,195Supplemental Amendment Dated: Sunday, March 15, 2020Reply to Final Office Action dated August 21, 2019 identifier associated with the registrant that passed by the personal identifier monitoring station currently reside at the package pick up location
electronically determining if any articles having article identifiers associated with the acquired personal identifier associated with the registrant that passed by the personal identifier monitoring station currently reside at the package pick up location, wherein the step of determining if any packages containing articles having article identifiers associated with the acquired personal identifier currently reside at the package pick up location is accomplished by  the service provider server interrogating the package pick up center database on the package pick up center database storage device  
and in a condition where at least one article having the article identifier associated with the acquired personal identifier currently resides at the package pickup location, transmitting a message to the registrant associated with the acquired personal identifier using a communication circuit, wherein the message reminds the registrant to pickup at least one article that is currently residing at the package pickup location; 
(b) scanning a machine readable code to acquire the article identifier when the article is misplaced or forgotten, wherein the machine readable code is a machine readable presentation of the article identifier (¶11: “…The RFID tag stores a machine-readable unique identification code that may be read by the RFID reader when the manufactured article is within range of the RFID reader. The searchable database includes records of unique identification codes and information that identifies the owner of the manufactured item associated with the corresponding RFID tag. The database may also include information as to the status of whether a manufactured item associated with the record is mislaid or misappropriated…”), the machine readable code being carried by the article identifier carrier(¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a RFID tag to the manufactured article and recording the unique identification code of the tag and information associated with the owner in a searchable database. The ;
determining the identity of the registrant associated with the article identifier(¶11: “…The searchable database includes records of unique identification codes and information that identifies the owner of the manufactured item associated with the corresponding RFID tag…”);Page 10 of 69Appl. No. 15/138,195 Amendment Dated: Tuesday, May 14, 2019 Reply to Non-Final Office Action dated November 14, 2018
determining contact information associated with the registrant associated with the article identifier(¶33: “…When the RFID tag issuing authority 102 provides a RFID tag 106 to the owner 108, the RFID tag issuing authority 102 may create a record in the database for the unique identification code of the RFID tag 106 and the identification information of the owner 108. The identification information may include a postal address, an e-mail address, a telephone number, any combination thereof, or any other information by which the owner 108 may be identified…”); 
transmitting a message to the registrant associated with the acquired article identifier(¶47: “…The retrieval unit 104 or the RFID tag issuing authority 102 may notify the owner 108 that the manufactured article 110 having the RFID tag 106 was read by RFID reader 114 at the retrieval unit 104, and thereby notify the owner of the location of the misplaced manufactured article 110…”;¶48: “…A notification to the owner may be generated and communicated with the owner 108 by the computerized network 112. The notification may include the location for the retrieval 
Taylor discloses all of the above limitations, Taylor does not distinctly describe the following limitations, but Erickson however as shown discloses,
the package identifier comprising a combination of a network communication address and a query string, wherein the network communication address provides instructions to create a network communication link between a portable computing device reading the package identifier and the service provider server, wherein the query string is associated with the registrant's account as stored in the electronic database,(¶19: “…the first side of the identification tag 100 may feature any ornamental design or any layout…including the appearance of a drivers' license, credit card, Medicare card (spoofed as Pet-a-care), or any other spoof or imitation of a human identification card…”;;¶23: “…A variety of mechanisms may be used to interrogate the device. One may accomplish revealing information fields by reading the information fields, for instance by bar code 200, 300 on the identification tag 100, using a cellular phone (some having camera capabilities). Using such a device, scanner, or other similar means...”; claim 12: “…means for communicating information is at least one QR code...”¶24: “…Typical information that may be included in the profile, includes but would not be limited to, the following: location of the 
associating the query string of each article identifier with the associated registrant's account, wherein the step of associating the query string of each article identifier with the associated registrant’s account is accomplished by the electronic database stored on the service provider database hosting storage device (¶19: “…the first side of the identification tag 100 may feature any ornamental design or any layout…including the appearance of a drivers' license, credit card, Medicare card (spoofed as Pet-a-care), or any other spoof or imitation of a human identification card…”;¶20: “…a coded means to convey information, such as a barcode 200. The barcode 200 of FIG. 2 is preferably a two-dimensional matrix code, although other identifying means, including RFID, may be used…”)
retaining the article identifier carrier with the package by one of:(a) securing the article identifier carrier to a package containing the article (b) securing the article identifier carrier to the article, or (c) placing the article identifier carrier within the package containing the article (¶25: “…an identification tag 100 is harnessed…”) 
Erickson discloses a method/system for recovering lost or stolen animals via an identification tag. Taylor, and Erickson are directed to the same field of a network communication address and a query string (¶20- ¶23).

With respect to Claim 25,
Taylor and Erickson disclose all of the above limitations, Erickson further discloses,
wherein the step of providing the article identifier upon a receipt applies the article identifier in a format selected from a group of article identifier formats comprising: a numeric barcode, an alpha-numeric barcode, a Quick Read (QR) code, and a Quick Read (QR) code comprising a Universal Resource Locator (URL), the Universal Resource Locator (URL) including an address for accessing a website associated with an article return process and a query string, the query string including the article identifier.(Figs 1-4, ¶20: “…This embodiment of the animal identification tag 100 is primarily for communicating to the animal finder the preferable manner for reuniting the animal with its owner. The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or 
Applicant’s disclosure at ¶94 teaches: “…In another embodiment, the same concept can be adapted for use in locating persons,  such as children, elderly, disabled, mental or physically challenged, and the like…” Examiner asserts that the concept adapted to a “article identifier” to be an obvious matter of design choice.  Hence, Examiner contends that the animal identification tag comprising a QC code, URLs and/or barcode as taught by Erickson teaches the intended function of applicant’s article identifier (Fig 1-4). Taylor, and Erickson are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it 

With respect to Claim 27,
Taylor and Erickson disclose all of the above limitations, Taylor further discloses,
further comprising steps of providing the article identifier as the machine readable code printed upon a quantity of article identifier carriers, the quantity of article identifier carriers creating at least one article identifier carrier for each article or package of articles, (¶2: “…the present invention relates to a system using radio-frequency identification tags to recover lost or stolen consumer products…”;¶11: “…The RFID tag stores a machine-readable unique identification code that may be read by the RFID reader when the manufactured article is within range of the RFID reader. The searchable database includes records of unique identification codes and information that identifies the owner of the manufactured item associated with the corresponding RFID tag. The database may also include information as to the status of whether a manufactured item associated with the record is mislaid or misappropriated…”;¶12: “…The RFID tag is associated with a manufactured article by affixing or otherwise disposing a 
the process of providing the article identifier as the machine readable code printed upon a quantity of article identifier carriers being completed during a transaction process for purchase of the article or articles within of the package; (¶29: “…The RFID tag issuing authority 102 may provide the RFID tag 106 to its customers as a complimentary offering, or may sell the RFID tag 106 for value…”;¶33: “……”;¶33: “…In the event that the RFID tag issuing authority 102 provides multiple RFID tags 106 to the owner 108, the RFID tag issuing authority 102 may create a record in the database for each RFID tag 106 issued. With the record stored in the database on the 
carrying at least one article identifier carrier by each package(claim 36: “…A computer readable medium having stored thereon computer executable instructions to cause a computer programmed thereby to perform a method for informing an owner of a location of a manufactured article, wherein the method of performing comprises: storing in a database a plurality of records, each record having a unique identification code associated with a radio-frequency identification (RFID) tag and information associated with the owner…”) 

With respect to Claim 29,
Taylor and Erickson disclose all of the above limitations, Erickson further discloses,
wherein the article identifier is presented in a format selected from a group of article identifier formats comprising a Quick Read (QR) code comprising a Universal Resource Locator (URL),the Universal Resource Locator (URL) including an address for accessing a website associated with an article return process and a query string, the query string including the article identifier(Figs 1-4, ¶20: “…This embodiment of the animal identification tag 100 is primarily for communicating to the animal finder the preferable manner for reuniting the animal with its owner. The second side of the identification tag 100 may comprise any of the following: an advertising 
further comprising steps of: 
reading the QR code using an electronic computing device; (¶17: “…The barcode may be read and information interrogated by a bar code scanner, PDA, mobile phone or cellular device on-the-spot…”)
decoding the QR code comprising the Universal Resource Locator (URL); (¶20: “…The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or 
accessing a website identified by the Universal Resource Locator (URL) obtained from the decoded QR code; (Fig 2-4, ¶20: “…URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are URLs that may be used); or a coded 
parsing the Universal Resource Locator (URL) to obtain the unique object identifier; (¶20: “…The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are URLs that may be used); or a coded means to convey information,…”)
determining contact information associated with the registrant associated with the unique article identifier included in the QR code(¶18: “…The first side may comprise any of the following fields of information, which include but are not limited to the following types of information: a picture of the animal 101; the animal's name 102 or license number; description of the animal, fur color, eye color, identifying marks, the owner's telephone number 103; a friend's telephone number 104; a veterinarian's phone number 105; the animal's date of birth 106; any medications the animal may need 107; or any medical condition the animal may have 108…”)
and contacting the registrant of associated with the unique article identifier included in the QR code(claim 11: “…a step after interrogating said means for communicating information involves electronically contacting the owner of said animal via any of the means of the internet, email, or through a social networking website…”) Examiner contends that the animal identification tag comprising a QC code, URLs and/or barcode as taught by Erickson teaches the intended function of applicant’s article identifier (Fig 1-4).
Taylor, and Erickson are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the method/system for communicating information as taught of Erickson since the identification tag comprising a QC code, URLs, and/or barcode allows for communicating/conveying information (¶20, ¶23).

With respect to Claim 30,
Taylor and Erickson disclose all of the above limitations, Taylor further discloses,
wherein the step of transmitting a message to the registrant associated with the acquired article identifier, wherein the message informs the registrant of the location of the misplaced package is accomplished by a least one of: transmitting an email, transmitting a message using Short Message Service (SMS), transmitting a message using Multimedia Messaging Service (MMS), providing an audible telephone message, providing an automated telephone message, posting a message to an associated social media site, (¶45: “…The notification may include the location for the retrieval unit 104 that read the unique identification code. The computerized network 112 may communicate the notification to the owner 108 by electronic mail ("e-mail"), by facsimile, through a posting on a website, through a postal mailing, any combination thereof, or the like…”) and providing a push notification.(¶45: “…The notification may include the location for the retrieval unit 104 that read the unique identification code. The computerized network 112 may communicate the notification to the owner 108 by electronic mail ("e-mail"), by facsimile, through a posting on a website, through a postal mailing, any combination thereof, or the like…”) Examiner interprets at least the notification to the owner via email, facsimile, posting on a website of Taylor as teaching the intended function of applicant’s push notification.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Erickson, in further view of Kovach.
With respect to Claim 22,
Taylor and Erickson disclose all of the above limitations, the combination of Taylor and Erickson does not distinctly describe the following limitation, but Kovach however as shown discloses,
wherein the article is for a forgotten recent purchase, further comprising steps of: utilizing a receipt as the article identifier carrier, printing the article identifier upon the receipt during a purchase transaction process (¶8: “…the RFID tag may be made part of a passenger's identifying means, such as a credit card or frequent-flyer card. The RFID tag may also be made an integral part of baggage tags, passenger tickets, passports, boarding passes, and other travel documents...”;¶19: “…After coding of RFID tag 10 is complete, the identifying means is then provided to the passenger prior to air travel. The identifying means is preferably carried on the passenger's person, such as in a purse or wallet…”;¶23: “…A boarding pass comprising an RFID tag 10 is then generated. In one embodiment the boarding pass is a conventional paper or plastic card comprising an affixed RFID tag 10…”; claim 8: “…at least one scanner electrically scans the third RFID tag to detect the baggage, and communicates current information to the passenger record relating to the location of the baggage…”; claim 11: “…a) associating the identifier of a fourth RFID tag with the passenger record, the fourth RFID tag being affixed to a second baggage label; and b) affixing the second baggage label to a carry-on bag carried by the passenger…”)Examiner interprets the boarding pass comprising an affixed RFID tag as teaching applicant’s receipt.
Kovach discloses a method for tracking and handling people and articles at an airport using Radio-Frequency Identification (“RFID”) tags, allowing it to be applied to articles, credit cards, affixed to packages being shipped, integrated 

With respect to Claim 23,
Taylor and Erickson disclose all of the above limitations, the combination of Taylor and Erickson does not distinctly describe the following limitation, but Kovach however as shown discloses,
providing the article identifier upon a receipt printed during a transaction process for purchase of articles placed within the package, (¶8: “…the RFID tag may be made part of a passenger's identifying means, such as a credit card or frequent-flyer card. The RFID tag may also be made an integral part of baggage tags, passenger tickets, passports, boarding passes, and other travel documents...”;¶19: “…After coding of RFID tag 10 is complete, the identifying means is then provided to the passenger prior to air travel. The identifying means is preferably carried on the passenger's person, such as boarding pass comprising an affixed RFID tag as teaching applicant’s receipt.
carrying the receipt by the package(¶23: “…A boarding pass comprising an RFID tag 10 is then generated. In one embodiment the boarding pass is a conventional paper or plastic card comprising an affixed RFID tag 10…”; claim 11: “…a) associating the identifier of a fourth RFID tag with the passenger record, the fourth RFID tag being affixed to a second baggage label; and b) affixing the second baggage label to a carry-on bag carried by the passenger…”)
Kovach discloses a method for tracking and handling people and articles at an airport using Radio-Frequency Identification (“RFID”) tags, allowing it to be applied to articles, credit cards, affixed to packages being shipped, integrated into shipping containers and the like by any number of convenient means (¶18). Taylor, Erickson and Kovach are directed to the same field of endeavor since 
Taylor further discloses,
wherein the article identifier displays the machine readable code; (¶79: “…The RFID reader 714 may be coupled with a processor 750. The processor 750 may be configured to receive a unique identification that is read by the RFID reader 714. The processor 750 search a memory of downloaded unique identification codes to locate a match for an identification code identified as being associated with a mislaid or misappropriated item…The processor may display the report to an attendant at the retrieval unit 704. Based on the report displayed by the processor, the attendant may determine whether the manufactured article 710 bearing the RFID tag is mislaid or misappropriated. The attendant also may estimate whether the manufactured article 710 is in the possession of the rightful owner…”)


With respect to Claim 24,
Taylor and Erickson disclose all of the above limitations, the combination of Taylor and Erickson does not distinctly describe the following limitation, but Kovach however as shown discloses,
further comprising steps of: providing the article identifier as one of (a) the machine readable code preprinted upon the article identifier carrier or (b) the machine readable code printed upon the article identifier carrier during a transaction process for purchase of the articles within the package; and carrying the article identifier carrier by the package(¶8: “…the RFID tag may be affixed to packages being shipped by air. For example, the tag may be integrated into the shipping container, the packaging material, shipping documents, labels, and the article or articles being shipped in the package. In one embodiment, an RFID microchip is integrated into an optically coded label, enabling the label to be read by either optical or RF scanning devices…”;¶19: “…After coding of RFID tag 10 is complete, the identifying means is then provided to the passenger prior to air travel. The identifying means is preferably carried on the passenger's person, such as in a purse or wallet…”;¶23: “…A boarding pass comprising an RFID tag 10 is then generated. In one embodiment the boarding pass is a conventional paper or plastic card comprising an affixed RFID tag 10…”)
Kovach discloses a method for tracking and handling people and articles at an airport using Radio-Frequency Identification (“RFID”) tags, allowing it to be applied to articles, credit cards, affixed to packages being shipped, integrated .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Erickson, Kovach, in further view of Shaffer, US Patent Application Publication No US 2016/0072820A1.
With respect to Claim 26,
Taylor and Erickson disclose all of the above limitations, Erickson further discloses,
wherein the step of providing the article identifier upon a receipt applies the article identifier in a format selected from a group of article identifier formats comprising a Quick Read (QR) code comprising a Universal Resource Locator (URL),the Universal Resource Locator (URL) including an address for accessing a website associated with an article return process and a query string, the query string including the article identifier(Figs 1-4, ¶20: “…This embodiment of the animal identification tag 100 is primarily for 
further comprising steps of: 
reading the QR code using an electronic computing device; (¶17: “…The barcode may be read and information interrogated by a bar code scanner, PDA, mobile phone or cellular device on-the-spot…”)
decoding the QR code comprising the Universal Resource Locator (URL); (¶20: “…The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are URLs that may be used); or a coded means to convey information, such as a barcode 200. The barcode 200 of FIG. 2 is preferably a two-dimensional matrix code, although other identifying means, including RFID, may be used. Specifically, depicted is a Quick Response ("QR") code, however, any type or embodiment of a two-dimensional matrix code is also suitable (e.g., Semacode, ECC200 code or ECC200, Micro QR Code). In addition, the second side of the identification tag 100 may feature any design or layout for its contents…”;¶23: “…A variety of mechanisms may be used to interrogate the device. One may accomplish revealing information fields by reading the information fields, for instance by bar code 200, 300 on the identification tag 100, using a cellular phone (some having camera capabilities). Using such a device, scanner, or other similar means, one can obtain the associated information for reuniting the animal with its owner. As an alternative to reading a bar code 200, 300, a URL 203 on the second side of the identification tag 100, or RFID tag, could be used to obtain the information for reuniting the animal with its owner..”; claim 12: “…means for communicating information is at least one QR code...”)
accessing a website identified by the Universal Resource Locator (URL) obtained from the decoded QR code; (Fig 2-4, ¶20: “…URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are URLs that may be used); or a coded means to convey information, such as a barcode 200. The barcode 200 of FIG. 2 is preferably a two-dimensional matrix code, although other identifying means, including RFID, may be used. Specifically, depicted is a Quick Response ("QR") code, however, any type or embodiment of a two-dimensional matrix code is also suitable (e.g., Semacode, ECC200 code or ECC200, Micro QR Code)…”)
parsing the Universal Resource Locator (URL) to obtain the unique object identifier; (¶20: “…The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are URLs that may be used); or a coded means to convey information,…”)
parsing the Universal Resource Locator (URL) to obtain the unique article identifier(¶20: “…The second side of the identification tag 100 may comprise any of the following: an advertising region 201; a message region 202; a URL 203 (for example www.barkcode.com/pet/syrah or www.barkcode.com/syrah are 
determining contact information associated with the registrant of the QR code(¶18: “…The first side may comprise any of the following fields of information, which include but are not limited to the following types of information: a picture of the animal 101; the animal's name 102 or license number; description of the animal, fur color, eye color, identifying marks, the owner's telephone number 103; a friend's telephone number 104; a veterinarian's phone number 105; the animal's date of birth 106; any medications the animal may need 107; or any medical condition the animal may have 108…”)
determining contact information associated with the registrant associated with the unique article identifier included in the QR code(¶18: “…The first side may comprise any of the following fields of information, which include but are not limited to the following types of information: …, the owner's telephone number 103; a friend's telephone number 104; a veterinarian's phone number 105…”)
and contacting the registrant of associated with the unique article identifier included in the QR code(claim 11: “…a step after interrogating said means for communicating information involves electronically contacting the owner of said animal via any of the means of the internet, email, or through a social networking website…”) Examiner contends that the animal identification tag article identifier (Fig1-4).
providing the location of the electronic device to the registrant of the QR code.(¶24: “…Typical information that may be included in the profile, includes but would not be limited to, the following: location of the owner; names and location of a veterinarian clinics or stores that have volunteered to accepted found lost or stolen animals as an intermediary between the finder and the owner; other protocols for reuniting a lost or stolen animal with the owner…and the like…”;¶25: “…one such device is a cellular phone, which can read and communicate the profile information to said phone. Information harnessed from the tag 100 can the allow members of the online community to interact with one another; and allow information to be supplied to community member…”)
Taylor and Erickson are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the method/system for communicating information of Erickson since it allows a means for reading, conveying and communicating information via a network communication address and a query string (¶20- ¶23).

wherein the location of the electronic device is representative of the location of the article(¶28: “…Step 124 may be accomplished by means of scanners located at convenient guidance points, such as a counter, desk, station, kiosk, stand, table and passenger thoroughfares. The scanners may read the passenger information stored on the RFID tag 10 and provide the desired information on a display adapted to attract the passenger's attention. Such passenger-specific guidance is particularly useful to passengers unfamiliar with the airport, children traveling alone, and passengers needing assistance due to time constraints and distances between gates…”;¶31: “…scanners may be placed at baggage collection points, the aircraft baggage compartment, baggage sorting areas, and baggage claim areas. The RFID tag 10 associated with the baggage may be scanned at various points of the itinerary, and the passenger record may be updated, providing airline and security personnel with current information regarding the location of the baggage…”;¶32: “…The RFID tags 10 affixed to the passengers' identifying means, carry-on bags, and boarding passes may be read by scanners placed at strategic traffic points in the airport facility, to track and record passengers' whereabouts within the airport. When 
Taylor, Erickson and Kovach are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the method/system for communicating information of Erickson and the method for tracking and processing passengers and their articles as taught by Kovach since it allows for the automated tracking/retrieval of articles and identifying of passengers and other personnel (Abstract, ¶8, ¶18, ¶31-¶33).
Taylor, Erickson and Kovach disclose all of the above limitations, the combination of Taylor, Erickson and Kovach does not distinctly describe the following limitations, but Shaffer however as shown discloses,
obtain the geocoordinates of a location of the electronic device using geolocation coding of the electronic computing device;(¶60: “…By combining with the GPS location information from the phone, the information could be relevant to the specific location…”)
 passing the parsed unique object identifier obtained from the decoded QR code and the obtained geocoordinates of the location of the electronic device to a web server associated with the Universal Resource Locator (URL); (¶60: “…By combining with the GPS location information from the phone, the information could be relevant to the specific location. The information could include links to store, restaurants and attractions in the area…”)
Shaffer teaches a method/system for associating an object with a code and being further adapted to connect to a network to make detailed information available to a party that finds an item. Taylor, Erickson, Kovach and Shaffer are directed to the same field of endeavor since they are related to method/system for reclaiming a lost item. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the method/system for communicating information of Erickson, the method for tracking and processing passengers and their articles of Kovach and the methods/systems for connecting physical objects to digital communications as taught by Shaffer since the QR code allows the user access to location based parameters, and relevant information by combining GPS location information relevant to a specific location and a lost item (¶69, ¶95).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Erickson in further view of Locker.
With respect to Claim 28,
Taylor and Erickson disclose all of the above limitations, the combination of Taylor and Erickson does not distinctly describe the following limitation, but Locker however as shown discloses,
wherein the step of transmitting a message to the registrant associated with the acquired article identifier, wherein the message informs the registrant of one of (a) reminding the registrant to pickup at least one package containing at least one forgotten article that is currently residing at the package pickup location or (b) the location of the electronic device used to scan the machine readable code identifying the forgotten or misplaced article, the location of the electronic device being representative of the location of the forgotten or misplaced article, (¶147: “…If the item is not picked up within a first time period, the above notice is sent. If the item is not picked up within the second extended or additional time period, a second notice is sent…”)
Taylor, Erickson and Locker are related to locating, identifying and recovering an item and/or person/animal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for recovering a manufactured article of Taylor with the method/system for communicating information of Erickson and the teachings of Locker since it allows for tracking and identifying an object (i.e. luggage) 
Taylor further discloses,
is accomplished by a least one of: transmitting an email, transmitting a message using Short Message Service (SMS), transmitting a message using Multimedia Messaging Service (MMS), providing an audible telephone message, providing an automated telephone message, posting a message to an associated social media site, (¶45: “…The notification may include the location for the retrieval unit 104 that read the unique identification code. The computerized network 112 may communicate the notification to the owner 108 by electronic mail ("e-mail"), by facsimile, through a posting on a website, through a postal mailing, any combination thereof, or the like…”) and providing a push notification.(¶45: “…The notification may include the location for the retrieval unit 104 that read the unique identification code. The computerized network 112 may communicate the notification to the owner 108 by electronic mail ("e-mail"), by facsimile, through a posting on a website, through a postal mailing, any combination thereof, or the like…”) Examiner interprets at least the notification to the owner via email, facsimile, posting on a website of Taylor as teaching the intended function of applicant’s push notification.



Conclusion
References cited but not used:
Vermilye, US Patent Application Publication No US 2010/0223245A1, “ Universal Lost and Found Tracking System and Method”, relating to a method of an identification service whereby owners of personal items of value can register against a unique identification number (UID) which is printed, etched or affixed to one or more items. Institutional lost and found offices, such as airline, airport, transit and hotels, and individual finders can use the system to automatically reconcile the lost item UID and notify the owner through an online reporting system.
Cartwright et al, US Patent No US 6,476,718, “Traceable luggage bag and system”, relating to identifying and locating the rightful owner of an article of luggage.
Sakamoto et al., US Patent Application Publication No US2005/0252922A1, “Management system and management method for managing a wireless tagged article “, relating to a method/system for managing a wireless tagged article.
Junger, et al., US Patent Application Publication No US 2010/0325020A1, “Systems and/or methods for globally tracking items and generating active notifications regarding the same”, relating to theft/fraud prevention, detection, and recovery using an electronic registration system accessible by theft/fraud prevention and recovery agencies.
Matsukawa et al., US Patent Application Publication No US 2005/0237196A1, “Article Management system and method”, relating to an article management system and method for informing the user of the information of a lost article when the article is lost due to loss or theft.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                             /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629